DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/23/2020 and 07/28/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of the Drawings are acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a printer unit configured to print…” in claim 1.
“a determination unit communicable with the display and configured to compare…” in claim 17.
“a display unit communicable with the display and the determination unit, the display unit configured to: …” in claim 17.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 11: “a printer unit” corresponds to “printer unit 128”.  ‘The printer unit 128 prints an image on the image forming medium P or the like basedonimage data. The printer unit 128 includes, for example, a printer processor 1281, the toner cartridge 104, the image forming unit 105, the optical scanning device 106, the transfer belt 107, the transfer roller 108, and the fixing unit 109 (See Applicant’s Drawing, Fig. 2, printer unit 128 and Applicant’s Specification, Page 12).

(b)       Claim 17: “a determination unit” corresponds to “determination unit 1213”. ‘The determination unit 1213 determines whether or not the state of the fixing unit 109 satisfies the standard (ACT 11). In ACT 11, for example, as in ACT 4, the determination unit 1213 compares the value of the temperature data acquired from the
temperature sensor 1093 to the threshold. If the state of the fixing unit 109 does not satisfy the standard (ACT 11, No), the process proceeds from ACT 11 to ACT 10. In
this case, the display control unit 1211 may extend the completion period of time or the completion time displayed on the warning screen. If the state of the fixing unit 109 satisfies the standard (ACT 11, Yes), the display control unit 1211 erases the warning screen (ACT 12). In ACT 12, if the state of the fixing unit 109 satisfies the standard after the display of the warning screen, the display control unit 1211 erases the warning screen…In order to accelerate the cooling of the fixing unit 109, the processor 121 may rotate a fan (not illustrated) provided near the fixing unit 109. If the determination unit 1213 determines that the state of the fixing unit 109 does not satisfy the standard in ACT 4, the processor 121 may rotate a fan. If the determination unit 1213 determines that the state of the fixing unit 109 does not satisfy the standard in ACT 11, the processor 121 may rotate a fan (See Applicant’s Drawing, Fig. 2, Determination Unit 1213 and Applicant’s Specification, Pages 28-30).

(c)       Claim 17: “a display unit” corresponds to “control panel 114”. ‘The control panel 114 includes, for example, a button and a touch panel that are operated by a user of the image forming apparatus 100. In the touch panel, for example, a display such as a liquid crystal display or an organic electroluminescent (EL) display and a pointing device using a touch input are laminated. Accordingly, the button and the touch panel function as an input device that receives an operation of the user of the image
forming apparatus 100. In addition, the display in the touch panel functions as a display device that notifies various information to the user of the image forming apparatus 100. The control panel 114 is an example of the display unit. (See Applicant’s Drawing, Fig. 2, Control Panel 114 and Applicant’s Specification, Page 9).

11.	Dependent claims 2-9 and 18-20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph based on their respective dependencies.

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US PG. Pub. 2016/0026129 A1).

	Referring to Claim 1, Tanaka teaches an image forming apparatus (See Tanaka, Fig. 1, Image Forming Apparatus 102) comprising:
a printer unit (See Tanaka, Fig. 2, printer engine 202) configured to print an image on a sheet, the printer unit comprising a target component (See Sect. [0047], The printer engine 202 receives the image data from the controller 201 through the engine I/F 210, and forms a toner image on a sheet according to the image data concerned. The printer engine is provided with a sheet feeding unit, photoconductive drums, an intermediate transfer belt, and transfer rollers (they are not shown). Furthermore, a fixing device 213 is connected to the printer engine through a port 212.);
a display (See Tanaka, Fig. 2, Display Screens of Operation Panel 204, Sect. [0066], Figs. 5A and 5B are the fixing-device-attribute registration screen and fixing-device-attribute registration/detail screen displayed on the operation unit 204 in Fig. 2.); and
a display controller (See Tanaka, Fig. 4, Control Module 405) communicable with the display (See Tanaka, Sect. [0068], the control module 405 displays the fixing-device-attribute registration screen and/or fixing-device-attribute registration/detail screen shown in Figs. 5A and 5B on the operation unit 204 in Fig. 2.), the display controller (See Tanaka, Fig. 4, Control Module 405) configured to:
	cause the display to display (See Tanaka, Fig. 10, Sect. [0087], FIG. 10 is a view showing a print start confirmation screen displayed on the operation unit 204 of the image forming apparatus a first display element (See Tanaka, Fig. 10, “Print as it is”) associated with replacement of the target component (exchange of fixing device), the first display element displayed based on a state of the printer unit (See Tanaka, Fig. 10, Sect. [0088], In Fig. 10, the operator selects “Print as it is.” or “Cancel.” displayed on the print start confirmation screen (print confirmation message). When “Print as it is.” is selected in the print start confirmation screen (YES in the step S901), the control module 405 prints according to the print job (step S902) even if the fixing devices are not exchanged. Then, the control module 405 finishes the printing process. On the other hand, when “Cancel.” is selected (NO in the step S901), the control module 405 cancels the print job and finishes the printing process.);
	cause the display to display a second display element (See Tanaka, Fig. 17, Items 1701 and 1702, See Sect. [0118] lines 4-10, In Fig. 17, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on the display screen. The processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes.) associated with a warning for the printer unit, the second display element displayed so as to at least one of block or hide a portion of the first display element, the second display element displayed based on the state (See Tanaka, Sect. [0078]-[0079], FIG. 8 shows a warning message screen displayed in the step S705 in FIG. 7. Wherein, a text “Exchange of fixing devices is required.” is displayed as a warning message 801, and the job sheet setting (a sheet type and a sheet size) is displayed. Furthermore, the type of the fixing device (an envelope fixing device in this case) attached to the image forming apparatus 102 is displayed. Accordingly, the warning message 801 informs the operator that the setting of the print job differs from the sheet setting of the currently attached fixing device. Then, when a “NEXT” button in FIG. 8 is pushed, the control module 405 cancels the print job and finishes the printing process.);
wherein the portion describes replacement of the target component (See Tanaka, Fig. 8, Sect. [0110], When the “NEXT” button shown in FIG. 8 is pushed after displaying the warning message screen on the operation unit 204 in the step S705, the control module 405 computes an exchange time that is a time until exchange of the fixing devices becomes possible (step S1501).).
	
Referring to Claim 2, Tanaka teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller (See Tanaka, Fig. 4, Control Module 405) is further configured to:
cause the display to display the second display element when the state does not satisfy a standard (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued.); and
cause the display to cease display of the second display element when the state satisfies the standard (See Tanaka, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).  

Referring to claim 3, Tanaka teaches the image forming apparatus of claim 2 (See Tanaka, Fig. 1, Image Forming Apparatus 102), further comprising 
a temperature sensor (See Tanaka, Fig. 2, Fixing Device Sensor 215) configured to sense a temperature of the target component (See Tanaka, Sect. [0048] lines 2-3, a fixing-device sensor 215 for controlling fixing temperature).
wherein the standard is a temperature range (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature.);
wherein the state is the temperature (See Tanaka, Sect. [0113], The image forming apparatus 102 heats the fixing device to a temperature required for fixing in the in-printing state and the idling state so as to enable to print.); and
wherein the state satisfies the standard when the temperature is within the temperature range (See Tanaka, Sect. [0114], the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature). 

	Referring to Claim 5, Tanaka teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to:
cause the display to cease display of the first display element based on the state (See Tanaka, Sect. [0133], In the printable job screen (execution confirmation message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, “Exchange immediately.”, and “Optimal print job has been supplied as the following print job. Print the following print job first.” are displayed…When “Print as it is.” is selected in the printable job screen (Print in the step S1803), the control module 405 prints according to the first print job in the step S707.); and
cause the display to cease display of the second display element based on the state (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703. Moreover, when “Optimal print job has been supplied as the following print job.).

	Referring to Claim 6, Tanaka teaches the image forming apparatus of claim 5 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to cause the display to cease display of the first display element before causing the display to display the second display element (See Tanaka, Sect. [0120]-[0121], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703…Thus, displays the time until exchange of the fixing devices becomes possible, which enables the operator to easily select whether the printing should be continued.).

	Referring to Claim 7, Tanaka teaches the image forming apparatus of claim 5 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to cause the display to cease display of the second display element before causing the display to display the first display element (See Tanaka, Fig. 17, Print as it is, Sect. [0118] lines 7-13, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on this screen. When “Print as it is.” is selected in the fixing-device exchange screen (Print in the step S1502), the control module 405 prints in the step S707, and finishes the printing process.).

	Referring to Claim 8, Tanaka teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display controller is further configured to:
cause the display to display a condition on the second display element (See Tanaka, Fig. 17, Sect. [0118], In the fixing-device exchange screen (exchange message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, and “Exchange immediately.” are displayed. Moreover, the processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes. The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on this screen. When “Print as it is.” is selected in the fixing-device exchange screen (Print in the step S1502), the control module 405 prints in the step S707, and finishes the printing process.); and
cause the display to cease display of the second display element after displaying the condition (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.).

	Referring to Claim 9, Tanaka teaches the image forming apparatus of claim 1 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display is further configured to cause the display to display the second display element based on both the state and a kind of the target component (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.).

	Referring to Claim 10, Tanaka teaches a display method (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method) for an image forming apparatus (See Tanaka, Fig. 4, Image Forming Apparatus 102) having a target component (See Tanaka, Fig. 4, Fixing Device 213), a display (See Tanaka, Fig. 4, Operation Unit 204), and a display controller (See Tanaka, Fig. 4, control module 405), the display method (See Tanaka, Fig. 11, Print Processing Method) comprising:
causing, by the display controller (See Tanaka, Fig. 4, control module 405), the display to display a first display element (See Tanaka, Fig. 10, “Print as it is”, Sect. [0087], In FIG. 10 a print start confirmation screen displayed on the operation unit 204 of the image forming apparatus) associated with replacement of the target component (exchange of fixing device), the first display element displayed based on a state of the target component (See Tanaka, Fig. 10, Sect. [0088], The operator selects “Print as it is.” or “Cancel.” displayed on the print start confirmation screen (print confirmation message). When “Print as it is.” is selected in the print start confirmation screen (YES in the step S901), the control module 405 prints according to the print job (step S902) even if the fixing devices are not exchanged. Then, the control module 405 finishes the printing process.); and
causing, by the display controller (See Tanaka, Fig. 4, control module 405), the display to display a second display element (See Tanaka, Fig. 17, Items 1701 and 1702, See Sect. [0118] lines 4-10, In Fig. 17, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on this screen. The processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes.) associated with a warning for the target component, the second display element displayed so as to at least one of block or hide a portion of the first display element, the portion comprising at least one of text or an image associated with the target component, the second display element displayed based on the state (See Tanaka, Sect. [0078]-[0079], FIG. 8 shows a warning message screen displayed in the step S705 in FIG. 7. Wherein, a text “Exchange of fixing devices is required.” is displayed as a warning message 801, and the job sheet setting (a sheet type and a sheet size) is displayed. Furthermore, the type of the fixing device (an envelope fixing device in this case) attached to the image forming apparatus 102 is displayed. Accordingly, the warning message 801 informs the operator that the setting of the print job differs from the sheet setting of the currently attached fixing device. Then, when a “NEXT” button in FIG. 8 is pushed, the control module 405 cancels the print job and finishes the printing process.).

	Referring to Claim 11, Tanaka teaches the display method of claim 10, further comprising:
causing, by the display controller, the display to display the second display element when the state does not satisfy a standard (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued.); and
causing, by the display controller, the display to cease display of the second display element when the state satisfies the standard (See Tanaka, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).  

	Referring to Claim 12, Tanaka teaches the display method of claim 10, further comprising:
causing, by the display controller, the display to cease display of the first display element based on the state (See Tanaka, Sect. [0133], In the printable job screen (execution confirmation message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, “Exchange immediately.”, and “Optimal print job has been supplied as the following print job. Print the following print job first.” are displayed…When “Print as it is.” is selected in the printable job screen (Print in the step S1803), the control module 405 prints according to the first print job in the step S707.); and
causing, by the display controller, the display to cease display of the second display element based on the state (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703. Moreover, when “Optimal print job has been supplied as the following print job.).

	Referring to Claim 13, Tanaka teaches the display method of claim 12, further comprising causing, by the display controller, the display to cease display of the first display element before causing the display to display the second display element (See Tanaka, Fig. 17, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.).

	Referring to Claim 14, Tanaka teaches the display method of claim 12 (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method), further comprising causing, by the display controller, the display to cease display of the second display element before causing the display to display the first display element (See Tanaka, Fig. 20, Sect. [0133], In the printable job screen (execution confirmation message), “Print as it is.”, “Cancel.”, “Pending until exchanged.”, “Exchange immediately.”, and “Optimal print job has been supplied as the following print job. Print the following print job first.” are displayed. Moreover, the time until exchange of the fixing devices becomes possible is computed according to the similar process to the fifth embodiment, and is displayed in association with the “Exchange immediately.” When “Print as it is.” is selected in the printable job screen (Print in the step S1803), the control module 405 prints according to the first print job in the step S707.).

	Referring to Claim 15, Tanaka teaches the display method of claim 10 (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method), further comprising:
causing, by the display controller, the display to display a condition on the second display element (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.); and
causing, by the display controller, the display to cease display of the second display element after displaying the condition (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503).).

	Referring to Claim 16, Tanaka teaches the display method of claim 10 (See Tanaka, Fig. 11, Sect. [0092]-[0093], Print Processing Method), further comprising causing, by the display controller, the display to display the second display element based on both the state and a kind of the target component (See Tanaka, Fig. 19, Sect. [0128], When the following print job process is started, the print job decompression module 402 checks the sheet setting in the following print job (step S1901). Subsequently, the control module 405 searches the fixing-device management table 600 on the basis of the fixing-device identifying signal obtained from the printer engine 202 to check whether the job sheet setting of the following print job exists in the printable sheet settings of the currently attached fixing device (step S1902).).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US PG. Pub. 2016/0026129 A1) in view of Wang (US PG. Pub. 2017/0111988 A1).

Referring to claim 4, the combination Tanaka in view of Wang teaches the image forming apparatus of claim 3 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein:
the target component is a fixing assembly of the printer unit (See Tanaka, Sect. [0062]-[0063], When the fixing device 213 is attached, the printer engine 202 receives the signal from the fixing-device attachment/detachment sensor 216 through the port 212, and detects that the fixing device 213 is attached. Then, the printer engine 202 reads the ID registered in the fixing-device identifying device 217 as a fixing-device identifying signal, and outputs it to the control module 405…The control module 405 identifies the fixing device attached to the image forming apparatus 102 on the basis of the fixing-device identifying signal.).
Tanaka fails to explicitly teach
a maximum of the temperature range is a burn temperature of skin.
However, Wang teaches 
a maximum of the temperature range is a burn temperature of skin (See Wang, Fig. 4, Sect. [0027] lines 9-12, if the temperature of the component 250 exceeds 44° C., the skin temperature of the electronic device 200 may be over the acceptable range and the user may suffer low temperature burns.).
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a maximum of the temperature range is a burn temperature of skin.  The motivation for doing so would have been to allow a method and an apparatus for dynamic thermal management, and more particularly, to a method for controlling performance and temperature of integrated circuits within an electronic device, and an apparatus thereof (See Sect. [0002] of the Wang reference).  Therefore, it would have been obvious to combine Tanaka and Wang to obtain the invention as specified in claim 4.

Referring to Claim 17, Tanaka teaches an image forming apparatus (See Tanaka, Fig. 1, Image Forming Apparatus 102) comprising:
a display (See Tanaka, Figs. 2 and 5A-5B, Display Screens on Operation Panel 204, Sect. [0066], Figs. 5A and 5B are the fixing-device-attribute registration screen and fixing-device-attribute registration/detail screen displayed on the operation unit 204 in Fig. 2.);
a fixing assembly (See Tanaka, Fig. 2, Fixing Device 213, The fixing device 213 fixes a toner image formed on a sheet, and has a heater 214 and a fixing-device sensor 215 for controlling fixing temperature. Furthermore, the fixing device 213 has a fixing-device attachment/detachment sensor 216 and a fixing-device identifying device 217. The fixing-device attachment/detachment sensor 216 is used for detecting detachment of the fixing device from the image forming apparatus 102. The fixing-device identifying device 217 is used for identifying the fixing device attached to the image forming apparatus 102.);
a temperature sensor (See Tanaka, Fig. 2, Fixing Device Sensor 215) configured to sense a temperature of the fixing assembly (See Tanaka, Sect. [0048] lines 2-3, a fixing-device sensor 215 for controlling fixing temperature); 
a determination unit (See Tanaka, Fig. 4, control module 405) communicable with the display and configured to compare the temperature to a temperature range (See  Tanaka, Fig. 15, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.); and
a display unit (See Tanaka, Fig. 2, Display Screens on Operation Panel 204) communicable with the display and the determination unit (See Tanaka, Sect. [0068], the operation unit 204 communicates with the control module 405 and displays the fixing-device-attribute registration/detail screen in FIG. 5B and/or the fixing device attribute registration screen in Fig. 5A.), 
the display unit (See Tanaka, Figs. 2, Operation Panel 204) configured to:
	cause the display to display a first display element associated with replacement of the fixing assembly when the temperature is within the temperature range (See Tanaka, Fig. 15, Sect. [0114] lines 7-12, the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).
and
		cause the display to display a second display element (See Tanaka, Fig. 17, Items 1701 and 1702, See Sect. [0118] lines 4-10, In Fig. 17, The operator determines whether the fixing devices should be exchanged with reference to the processing time 1701 and the cool time 1702 that are displayed on the display screen. The processing time 1701 and the cool time 1702 are displayed in association with “Exchanging immediately.” In this example, the processing time 1701 is 10 minutes and the cool time is 5 minutes.) associated with a warning for the fixing assembly when the temperature is not within the temperature range (See Tanaka, Fig. 17, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued, the operator may exchange the fixing devices after the warning message screen is displayed.).

Even assuming arguendo Tanaka does not disclose:
a determination unit communicable with the display and configured to compare the temperature to a temperature range.
Wang additionally discloses: 
a determination unit communicable with the display and configured to compare the temperature to a temperature range (See Wang, Fig. 3, Sect. [0031], the second processing circuit 308 may calculate the adjustment temperature value ATV according to the current value of the second temperature signal TS2 and the upper limit (44° C.). For example, when the current value of the second temperature signal TS2 is 41.1° C., the adjustment temperature value ATV may be 3.1° C.; when the current value of the second temperature signal TS2 is 43° C., the adjustment temperature value ATV may be −9° C. This indicates that when the current value of the second temperature signal TS2 decreases (i.e. goes down away from the upper limit), the target temperature value TTJ is in effect increased as compared with the base temperature value BTV. When the current value of the second temperature signal TS2 approaches the upper limit, the target temperature value TTJ is in effect decreased as compared with the base temperature value BTV. Thus, according to one embodiment of the invention, the calculating unit 213 calculates the adjustment temperature value according to the current value of the second temperature signal TS2 and the upper limit.)

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a determination unit communicable with the display and configured to compare the temperature to a temperature range.  The motivation for doing so would have been to allow a method and an apparatus for dynamic thermal management, and more particularly, to a method for controlling performance and temperature of integrated circuits within an electronic device, and an apparatus thereof (See Sect. [0002] of the Wang reference).  Therefore, it would have been obvious to combine Tanaka and Wang to obtain the invention as specified in claim 17.

	Referring to Claim 18, the combination of Tanaka in view of Wang teaches the image forming apparatus of claim 17 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display unit is further configured to:
cause the display to cease display of the first display element when the temperature is not within the temperature range (See Tanaka, Sect. [0108], when a temperature of the fixing device is extremely high, the operator cannot detach the fixing device until the temperature falls to a predetermined temperature. Accordingly, the fifth embodiment displays a time until the exchange of the fixing devices becomes possible after displaying the warning message screen so as to enable the operator to select whether printing should be continued.); and
cause the display to cease display of the second display element when the temperature is within the temperature range (See Tanaka. Sect. [0114], the control module 405 computes a cool time required for cooling down the fixing device to a predetermined temperature, and displays it on the operation unit 204 (step S1604). Then, the control unit 405 returns the process to the step S1502 shown in FIG. 15.).

	Referring to Claim 19, the combination of Tanaka in view of Wang teaches the image forming apparatus of claim 17 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein the display unit is further configured to:
cause the display to display a condition on the second display element (See Tanaka, Sect. [0120], When “Exchange immediately.” is selected (Exchange in the step S1502), the control module 405 displays a message indicating that the exchange will be possible after elapsing the total time of the processing time 1701 and the cool time 1702 on the operation unit 204, and stands by until the fixing devices are exchanged (step S1503). Then, when the fixing devices are exchanged (YES in the step S1503), the control module 405 returns the process to the step S703.); and
cause the display to cease display of the second display element after displaying the condition (See Tanaka, Sect. [0135], When “Exchange immediately.” is selected (Exchange in the step S1803), the control module 405 displays the message indicating that the exchange will be possible after elapsing the total time of the printing completion time 1701 and the cool time 1702 on the operation unit 204 as with in the fifth embodiment, and stands by until fixing devices are exchanged (step S1503).).

	Referring to Claim 20, the combination of Tanaka in view of Wang teaches the image forming apparatus of claim 17 (See Tanaka, Fig. 1, Image Forming Apparatus 102), wherein:
the second display element is displayed so as to at least one of block or hide at least a portion of the first display element (See Tanaka, Sect. [0078]-[0079], FIG. 8 shows a warning message screen displayed in the step S705 in FIG. 7. Wherein, a text “Exchange of fixing devices is required.” is displayed as a warning message 801, and the job sheet setting (a sheet type and a sheet size) is displayed. Furthermore, the type of the fixing device (an envelope fixing device in this case) attached to the image forming apparatus 102 is displayed. Accordingly, the warning message 801 informs the operator that the setting of the print job differs from the sheet setting of the currently attached fixing device. Then, when a “NEXT” button in FIG. 8 is pushed, the control module 405 cancels the print job and finishes the printing process.);
the portion describes replacement of the fixing assembly (See Tanaka, Fig. 8, Sect. [0110], When the “NEXT” button shown in FIG. 8 is pushed after displaying the warning message screen on the operation unit 204 in the step S705, the control module 405 computes an exchange time that is a time until exchange of the fixing devices becomes possible (step S1501).).



Cited Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollowell, II et al. (US PAT. No. 5,590,061) discloses a method and apparatus for providing thermal management to a computer system where the internal temperature is measured and, based on the temperature, heat generated in the computer system is reduced by turning off a portion of the system. When the portion of the system is off, no power is consumed by that portion. Accordingly, no heat is generated as well. In this manner, the heat generated in the computer system is reduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677